Motion for leave to appeal to the Court of Appeals granted, and the following questions certified: 1. Does the requirement of section 9 of chapter 724 of the Laws of 1905 that one member of each commission appointed under said statute must be a freeholder residing in the county of New York deprive claimants of their property without due process of law or deny to them the equal protection of the laws in violation of the provisions of section 6 of article 1 of the Constitution of the State of New York and of the Fourteenth Amendment to the Constitution of the United States? 2. Does the appointment to hear the claims of these claimants of two of the commissioners who heard the evidence and decided the claim of the Cohoes Power and Light Corporation deprive claimants of their property without due process of law or deny to them the equal protection of the laws in violation of the provisions, of section 6 of article 1 of the Constitution of the State of New York and the Fourteenth Amendment of the Constitution of the United States?